IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRANDYWOOD CIVIC,               §
ASSOCIATION, DOUG DEVOLL, §
MCDANIEL CIVIC ASSOCIATION,§
INC., and RICHARD J. MILES, JR. §
                                §           No. 166, 2020
            Plaintiff Below,    §
            Appellant,          §           Court Below—Superior Court
      v.                        §           of the State of Delaware
THE HONORABLE JENNIFER          §
COHAN, SECRETARY OF THE         §           C.A. No.: N19M-06-185
DELAWARE DEPARTMENT OF §
TRANSPORTATION, and THE         §
DELAWARE DEPARTMENT OF §
TRANSPORTATION,                 §
                                §
            Defendants Below,   §
            Appellees.          §

                          Submitted: January 13, 2021
                          Decided:   January 22, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER
     This 22nd day of January 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

April 14, 2020 Opinion.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice